DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
Applicant argues that Brancher does not disclose wherein said seal member has an inner diameter declining along said center axis of said elastomer body through-opening in an axial section of the seal member, which is different from the axial section provided for being pressed against the line. Brancher’s seal member 121 has a declining diameter when pressed against the line 112 which is a stiff pipe which cannot be deformed when the clamp 124/126 is tightened.
Examiner notes that Kurz discloses wherein said seal member has an inner diameter declining along said center axis of said elastomer body through-opening in an axial section of the seal member, which is different from the axial section provided for being pressed against the line (1, 6 have a declining inner diameter of the axial section along the center axis as the inner diameter of axial section of 1 is less than the inner diameter of the axial section of 6.1 as seen fig 7).


Claim Objections
Claim 1 is objected to because of the following informalities: The claim limitation “ a press seal system for inserting into an opening and sealing said opening against a line, having an elastomer body” is required to have a colon after “having”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: The claim limitation “namely for” is suggested to be replaced with “by”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: The claim limitation “ a  method of using the press seal system, for inserting into an opening and sealing said opening against a line, comprising first tensioning said elastomer body” is required to have a colon after “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6 and 12 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, how does the seal member have an inner diameter declining along said center axis of said elastomer body through-opening in an axial section of the seal member, which is different from the axial section provided for being pressed against the line? It is indefinite that the axial section of the seal member that is being pressed against the line has a less inner diameter than the rest of the seal member, as the line is not positively recited and is considered as intended use limitation. It is unclear whether the applicant intends the declining inner diameter of the seal member as a positive limitation or as an intended use limitation. Appropriate clarification and correction are required.
Examiner considers the limitation as an intended use limitation. Examiner suggests to claim this as an intended use limitation. If the applicant claims this as a positive limitation, drawings do not show the declining inner diameter and if new drawings are filed, a new matter rejection under 35 USC 112(a) would be provided in the office action.

Claim 1 Line 23 recites the limitation "the axial section provided for being pressed against the line”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is a new axial section or the same axial section as previously claimed. Appropriate clarification and correction is required. Examiner considers that this is a new axial section. Examiner suggests to claim “an axial section provided for being pressed against the line”. 
Claim 13 Lines 4 - 5 recites the limitation ”wherein an outer wall surface of said seal member”.  It is unclear if this is a new outer wall surface or the same outer wall the outer wall surface of said seal member”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–3, 5 and 6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurz (U.S. PG Pub # 20070075504).
Regarding claim 1, Kurz discloses a press seal system (fig 7) for inserting into an opening (opening of 8) and sealing said opening against a line (sealing 8 against 4), having (Examiner interprets “having” as a similar limitation as “comprising”) an elastomer body (7 has rubber material, Para 0039) which defines a through-opening (opening of 7) and a tensioning device (tensioning device including 9) for tensioning said elastomer body 
wherein a tensioning bolt (9) is provided as a part of said tensioning device (tensioning device including 9), said tensioning bolt intersecting said elastomer body axially (9 intersecting 7 axially) and said elastomer body being compressible axially by tensioning said tensioning bolt (Para 0039).
wherein said press seal system (fig 7) comprises a seal member (1 with 6) for sealing against a line (shaft 4, fig 7) which is led to or through an opening (opening of 8),
wherein said seal member (1, 6) is decoupled from deformation of an elastomer body (7) (1, 6 decoupled from 7 as they are different components), said seal member (1) being deformable radially more easily than said elastomer body (1, 6 deformable more easily than 7 as 1, 6 are thinner than 7 and 1 is made of gel), at least when said elastomer body (122) is tensioned (as seen in Fig. 7), so that said seal member (1) can be sealed against said line (4) even when said elastomer body (7) has already been tensioned (1, 6 can be sealed separately from the sealing of 7 as seen in Fig. 7),
an outer wall surface of said seal member (outer wall surface of 6), which outer wall surface faces away from a center axis of a through-opening of the elastomer body (as seen in fig 7 the center axis of the through opening that 1, 6 pass through), being accessible even when said elastomer body (7) has already been tensioned (radial outer wall surface of 6 which is above and around 6.1 is accessible as that radial outer wall 
wherein said seal member has an inner diameter declining along said center axis of said elastomer body through-opening in an axial section of the seal member, which is different from the axial section provided for being pressed against the line (1, 6 have a declining inner diameter of the axial section along the center axis as the inner diameter of axial section of 1 is less than the inner diameter of the axial section of 6.1 as seen fig 7).

Regarding claim 2, Kurz discloses the press seal system, wherein an inner wall surface of said seal member, which faces said center axis of said elastomer body through-opening, is, at least in an axial section provided for being pressed against said line (Brancher 121 is pressed against 112, fig 6), displaced radially inwards in comparison to an inner circumferential surface of said elastomer body (Brancher 121 displaced radially inwards compared to inner circumferential surface of 122, fig 6)), said inner circumferential surface lying radially opposite to said outer circumferential surface (Brancher fig 6).

Regarding claim 3, Kurz discloses the press seal system, wherein at least an axial section of said seal member, which axial section is provided for being pressed against said line, is displaced axially with respect to said elastomer body (1 presses against 4, and 1 is displaced with respect to 7, fig 7).

Regarding claim 5, Kurz discloses the press seal system, wherein a support tube (Kurz 6, fig 7) is placed in said elastomer body through-opening (Kurz 8, fig 7), wherein said elastomer body is, when being tensioned, pressed radially inwards against said support tube (Kurz 7 pressed against 6, fig 7, Para 0039), said support tube defining a through-opening for leading in or through said line (Kurz line 4 in the opening of 6, fig 7).

Regarding claim 6, Kurz discloses the press seal system, wherein a tensioning member (6, fig 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12, 13, and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kurz (U.S. PG Pub # 20070075504) in view of Brancher (U.S. Patent # 5366318).
Regarding claim 12, Kurz discloses the press seal system.
Kurz does not disclose wherein said elastomer body and said seal member are monolithic with each other.
However, Brancher teaches a press seal system (fig 6) with a seal member (121), an elastomer body (122) which is compressible by tensioning bolt (128C), 
wherein said elastomer body and said seal member are monolithic with each other (Brancher 122 and 121 are made of same material, fig 6).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the seal member of Brancher to be the same as the elastomer body of Kurz to provide an extension of the elastomer body so that the elastomer body is secured to the line by using a band clamp with an expected benefit of integrity without the use of adhesives (Brancher Col 7, Lines 9 – 13).

Regarding claim 13, Kurz discloses a method of using the press seal system of claim 1 (see above), for inserting into an opening and sealing said opening against a line (Kurz sealing opening of 8 against 4, fig 7), comprising

		Kurz does not disclose first tensioning said elastomer body by said tensioning device, thereafter, when said elastomer body is already tensioned, sealing said seal member against said line.
		However, Brancher teaches amethod of using press seal system (fig 6) with a seal member (121), an elastomer body (122) which is compressible by tensioning bolt (128C), wherein said elastomer body and said seal member are monolithic with each other (Brancher 122 and 121 are made of same material, fig 6), first tensioning said elastomer body by said tensioning device (128A, 128B, 134 tension 122, fig 6, col 6, Lines 62 – 68), thereafter, when said elastomer body is already tensioned, sealing said seal member against said line (124 seals by clamping 121 against 112, fig 6) (Col 6, Lines 8 – 17 explains sequential method steps for fig 4 (specifically see Figs. 4D-4E), similarly applied to fig 6).
		It would have been obvious to one of ordinary skill in the art at the time of filing of the invention, to tension the elastomer body first and thereafter sealing said seal member against the line, so that the gaps between the elastomer, seal member and the 

Regarding claim 14, Kurz discloses the method of using the press seal system, wherein said elastomer body is tensioned by said tensioning device (Kurz 8 is tensioned by 9, Para 0039), said line is led through said elastomer body through-opening (Kurz 4 through the opening of 7, fig 7, Para 0039).
Kurz does not disclose wherein said elastomer body is tensioned by said tensioning device first, and thereafter, when said elastomer body is already tensioned, said line is led through said elastomer body through-opening.
However, Brancher teaches said elastomer body is tensioned by said tensioning device first (128A, 128B, 134 tension 122, fig 6, col 6, Lines 62 – 68), and thereafter, when said elastomer body is already tensioned, said line is led through said elastomer body through-opening (12 is inserted through the opening of 22, fig 4E similar to 112 inserted through the opening of 122, fig 6) (sequential method steps for fig 4 similarly applied to fig 6).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to tension the elastomer body first and thereafter said line is led through said elastomer body through opening, to provide a tight fit between the elastomer body and the line with no gaps allowed through the gel body so that an expected benefit of avoiding any possible leakage of fluid in the seal system.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675   

/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675